 Case 18-15978-elf       Doc 24   Filed 02/14/19 Entered 02/14/19 13:37:47       Desc Main
                                  Document      Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Christopher J. Reardon                            Chapter 13
                                                  Bankruptcy No. 18-15978- ELF
                     Debtor(s)

Platinum Home Mortgage Corporation , or its
Successor or Assignee
                      Movant
              vs.

William C. Miller, Trustee
Christopher J. Reardon
                      Respondent(s)



  PRAECIPE TO WITHDRAW PLATINUM HOME MORTGAGE CORPORATION =S
                OBJECTION TO CONFIRMATION OF PLAN

TO THE CLERK OF BANKRUPTCY COURT:

        Kindly withdraw Platinum Home Mortgage Corporation’s Objection to Confirmation of

Plan, docket number 14, without prejudice.




                                      /s/ Francis T. Tarlecki, Esquire
                                      ANN E. SWARTZ, ESQUIRE, ID # 201926
                                      ALEXANDRA T. GARCIA, ESQUIRE, ID # 307280
                                      FRANCIS T. TARLECKI, ESQUIRE, ID # 314097
                                      Attorney for Platinum Home Mortgage Corporation
                                      123 South Broad Street, Suite 1400
                                      Philadelphia, PA 19109
                                      Telephone: (215) 790-1010
                                      Facsimile: (215) 790-1274
                                      Email: ecfmail@mwc-law.com
